Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 22nd, 2022 has been entered. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 11, Par. 1, filed February 22nd, 2022, with respect to the rejection of claim 1 under Okamura (JP 06138432, as evidenced by the machine translation), have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yokoyama (US 2013/0135722), further in view of Wall (US 2017/0242249).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Yokoyama (US 2013/0135722), further in view of Wall (US 2017/0242249). 

    PNG
    media_image1.png
    447
    551
    media_image1.png
    Greyscale

Regarding claim 1, Okamura discloses an augmented reality device (Fig. 1), comprising a micro display (4, 5) and an augmented reality element, 
wherein the micro display is configured to emit light carrying display content (as shown in Fig. 1, 4 is a liquid crystal display and 5 is a liquid crystal panel), the light comprises a first 
the augmented reality element is configured to convert the first light portion from the first polarization state into the second polarization state (Pg. 2, Par. 3, lines 4-8, “P-polarized light, incident on the PBS 6, and transmitted there through is incident on a different lambda / 4 plate 9 , £ it is converted into polarized light, enlarged reflected in another of the concave mirror 10, passes through the lambda / 4 plate 9 again, this time is reflected in PBS6 is converted into S-polarized”), to convert the second light portion from the second polarization state into the first polarization state (Pg. 2, Par. 3, lines 4-8, “S polarized light incident is reflected by the PBS 6 is converted enters the lambda / 4 plate 7 into circularly polarized light, enlarged reflected by the concave mirror 8 through the lambda / 4 plate 7 again, this time passing through the PBS6 is converted into P-polarized light”), and to couple out the first light portion in the second polarization state and the second light portion in the first polarization state (Pg. 2, Par. 3, lines 12-14, “the display light from the liquid crystal display element 4 is reflected by following the separate optical paths split by the PBS 6, both derived as an enlarged image on the eye”); and 
the first polarization state is perpendicular to the second polarization state (as shown in Fig. 1, S-Polarized light is perpendicular to P-Polarized light).

However Yokoyama, in the same field of endeavor, teaches a light carrying display content (Fig. 3, 40) simultaneously comprises a first light portion in a first polarization state and a second light portion in a second polarization state ([0054], “display panel 40 is a display unit which makes a video images constituted by both of the p-polarized light component with a predetermined polarization azimuth and the s-polarized light component with a polarization azimuth”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura with the light carrying display content simultaneously comprises a first light portion in a first polarization state and a second light portion in a second polarization state as taught by Yokoyama, for the purpose of improving the viewing experience ([0016]). 
Okamura in view of Yokoyama do not specifically disclose the first light portion in the second polarization state and the second light portion in the first polarization state which are simultaneously output and carry the display content. 
However Wall, in the same field of endeavor, teaches a first light portion in a second polarization state (Fig. 7, the S-polarized light that left 71 is now P-polarized light leaving 74) and a second light portion in a first polarization state (Fig. 7, the P-polarized light that left 71 is now S-polarized light leaving 74) which are simultaneously output and carry the display content (as shown in Fig. 7, the first and second light portions leave 74 simultaneously). 
.

Claims 2-3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Yokoyama (US 2013/0135722), further in view of Wall (US 2017/0242249) and Amitai (US 2015/0138451).
Regarding claim 2, Okamura in view of Yokoyama, further in view of Wall teach as is set forth in claim 1 and Okamura further discloses further comprising the augmented reality element comprises a polarization beam splitter (6), a first concave mirror (10), a second concave mirror (8), a first phase retarder (9) and a second phase retarder (7); 
the polarization beam splitter is configured to receive the light originated from the micro display (as shown in Fig. 1), to transmit the first light portion in the first polarization state, and to reflect the second light portion in the second polarization state (Pg. 2, Par. 3, lines 3-4, “PBS 6 reflects the S-polarized light, assuming the property of transmitting P-polarized light”); 
the first light portion (P-polarized light exiting 4,5), which is transmitted by the polarization beam splitter (as shown in Fig. 1, 6 transmits P-polarized light), is configured to pass through the first phase retarder, to be reflected by the first concave mirror, and to pass 
the second light portion (S-polarized light exiting 4,5), which is reflected by the polarization beam splitter (as shown in Fig. 1, 6 reflects S-polarized light), is configured to pass through the second phase retarder, to be reflected by the second concave mirror, and to pass through the second phase retarder again, wherein the second light portion is converted from the second polarization state into the first polarization state under combined action of the second phase retarder and the second concave mirror (Pg. 2, Par. 3, lines 4-8, “S polarized light incident is reflected by the PBS 6 is converted enters the lambda / 4 plate 7 into circularly polarized light, enlarged reflected by the concave mirror 8 through the lambda / 4 plate 7 again, this time passing through the PBS6 is converted into P-polarized light”); and 
the polarization beam splitter is further configured to reflect the first light portion in the second polarization state and to transmit the second light portion in the first polarization state, and to allow both the first light portion and the second light portion to be coupled onto an incident surface of the optical waveguide element (Pg. 2, Par. 3, lines 12-14, “the display light from the liquid crystal display element 4 is reflected by following the separate optical paths split by the PBS 6, both derived as an enlarged image on the eye”).

However Amitai, in the same field of endeavor, teaches an optical waveguide element (Fig. 14, 20), wherein the optical waveguide element is configured to receive and transmit the first light portion and the second light portion (as shown in Fig. 14) which are coupled out by the augmented reality element (as shown in Fig. 14, 85 is a combiner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall with the optical waveguide element, wherein the optical waveguide element is configured to receive and transmit the first light portion and the second light portion which are coupled out by the augmented reality element as taught by Amitai, for the purpose of providing a compact augmented reality device ([0038]). 
Regarding claim 3, Okamura in view Yokoyama, further in view of Wall and Amitai teach as is set forth in claim 2 rejection but do not specifically disclose further comprising an infrared light emitter and an infrared light detector, wherein the infrared light emitter is configured to emit infrared light to the augmented reality element; the augmented reality element is configured to couple the infrared light into the incident surface of the optical waveguide element; the optical waveguide element is configured to transmit the infrared light to an eye via a semi-reflective semi-transmissive surface array; the optical waveguide element and the augmented reality element is further configured to transmit reflected infrared light 
However Amitai, in the same field of endeavor, teaches further comprising an infrared light emitter (Fig. 14, 78) and an infrared light detector (110), wherein the infrared light emitter is configured to emit infrared light to the augmented reality element (as shown in Fig. 14); the augmented reality element is configured to couple the infrared light into the incident surface of the optical waveguide element (as shown in Fig. 14, 85 couples the infrared light into the waveguide 20); the optical waveguide element is configured to transmit the infrared light to an eye via a semi-reflective semi-transmissive surface array ([0009], “light-transmitting substrate having at least two major surfaces and edges, at least one optical means for coupling light waves into the substrate by total internal reflection, at least two partially reflecting surfaces carried by the substrate”); the optical waveguide element and the augmented reality element is further configured to transmit reflected infrared light which is reflected by the eye ([0052], “The light waves 106 having the wavelength of .lamda..sub.tr, are reflected from the eye 24 coupled again into the LOE by the partially reflecting surface 22a,”) to the infrared light detector along a path which is opposite to a path of the infrared light; and the infrared light detector is configured to detect the reflected infrared light ([0052], “The light waves 106 having the wavelength of .lamda..sub.tr, are reflected from the eye 24 coupled again into the LOE by the partially reflecting surface 22a, coupled out from the LOE through reflecting surface 16, and as seen, pass again through the polarizing beam splitter 88 and through the dichroic surface 82, and coupled into the eyeball tracker 108, where they are focused onto the detector 110”).

Regarding claim 10, Okamura in view of Yokoyama, further in view of Wall and Amitai teach as is set forth in claim 3 rejection but do not specifically disclose wherein the semi-reflective semi-transmissive surface array is provided in the optical waveguide element and comprises a plurality of semi-reflective semi-transmissive mirrors which are arranged in an array; and the semi-reflective semi-transmissive surface array is configured to: transmit the light and the infrared light, which enter from the incident surface of the optical waveguide element and are incident onto the semi-reflective semi-transmissive surface array, to the eye; and transmit the reflected infrared light which is reflected by the eye to the incident surface of the optical waveguide element, so as to allow the reflected infrared light to enter the augmented reality element.

the semi-reflective semi-transmissive surface array is configured to: transmit the light and the infrared light (as shown in Fig. 14), which enter from the incident surface of the optical waveguide element and are incident onto the semi-reflective semi-transmissive surface array, to the eye (as shown in Fig. 14); and 
transmit the reflected infrared light which is reflected by the eye to the incident surface of the optical waveguide element, so as to allow the reflected infrared light to enter the augmented reality element ([0052], “The light waves 106 having the wavelength of .lamda..sub.tr, are reflected from the eye 24 coupled again into the LOE by the partially reflecting surface 22a, coupled out from the LOE through reflecting surface 16, and as seen, pass again through the polarizing beam splitter 88 and through the dichroic surface 82, and coupled into the eyeball tracker 108, where they are focused onto the detector 110”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall and Amitai with the wherein the semi-reflective semi-transmissive surface array is provided in the optical waveguide element and comprises a plurality of semi-
Regarding claim 11, Okamura in view of Yokoyama, further in view of Wall and Amitai teach as is set forth in claim 2 rejection and Okamura further discloses wherein the first polarization state is p-polarization state (Pg. 2, Par. 3, lines 7-8, “Then, the TN liquid crystal panel 5 is OFF, S polarized light incident to the TN liquid crystal panel 5 is converted into P-polarized light”, examiner corresponds the P-polarized light to be the first polarization state), the second polarization state is s-polarization state (Pg. 2, Par. 3, lines 2-3, “when the TN liquid crystal panel 5 is biased ON, passes through the TN liquid crystal panel 5 remains S-polarized light”, examiner corresponds the S-polarized light to be the second polarization state), and the first phase retarder and the second phase retarder are quarter- wave phase retarders (as shown in Fig. 1, 7 and 9 are quarter-wave plates).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Yokoyama (US 2013/0135722), further in view of Wall (US 2017/0242249), Amitai (US 2015/0138451) and Guan (US 2021/0149199).
Regarding claim 6, Okamura in view of Yokoyama, further in view of Wall and Amitai, teach as is set forth in claim 3 rejection and Okamura further discloses wherein both the first phase retarder (9) and the first concave mirror (10) are provided at a first side of the augmented reality element (as shown in Fig. 1, first side is portrayed as the bottom of Fig. 1); both the second phase retarder and the second concave mirror are provided at a first end of a third side (as shown in Fig. 1, third side is portrayed as the right side of  Fig. 1), which is adjacent to the first side, of the augmented reality element (as shown in Fig. 1, the third side is adjacent to the first side), and the first end of the third side is closer to the first side (as shown in Fig. 1); 
Okamura in view of Yokoyama, further in view of Wall and Amitai do not specifically disclose the incident surface of the optical waveguide element is provided at a first end of a fourth side, which is adjacent to the first side, of the augmented reality element, and the first end of the fourth side is closer to the first side and is opposite to the first end of the third side.

    PNG
    media_image2.png
    544
    840
    media_image2.png
    Greyscale

However Guan, in the same field of endeavor, teaches the incident surface of the optical waveguide element (Fig. 2, surface 15) is provided at a first end of a fourth side (examiner labeled Fig. 2), which is adjacent to the first side (as shown in examiner labeled Fig. 2), of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall and Amitai with the incident surface of the optical waveguide element is provided at a first end of a fourth side, which is adjacent to the first side, of the augmented reality element, and the first end of the fourth side is closer to the first side and is opposite to the first end of the third side as taught by Guan, for the purpose of improving the optical performance ([0077]). 

Claims 12, 14-15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Yokoyama (US 2013/0135722), further in view of Wall (US 2017/0242249), Amitai (US 2015/0138451) and Kobayashi (US 2015/0002373).
Regarding claim 12, Okamura in view of Yokoyama, further in view of Wall and Amitai teach as is set forth in claim 3 rejection but do not specifically disclose an augmented reality system, comprising the augmented reality device and a controller, wherein the controller is configured to: determine whether or not a user related to the augmented reality device is in a fatigue state based on intensity of the reflected infrared light which is detected by the infrared light detector; generate a control signal in a case where it is determined that the user is in the fatigue state; and provide prompt information based on the control signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall and Amitai with the an augmented reality system, comprising the augmented reality device and a controller, wherein the controller is configured to: determine whether or not a user related to the augmented reality device is in a fatigue state based on intensity of the reflected infrared light which is detected by the infrared light detector; generate a control signal in a case where it is determined that the user is in the fatigue state; 
Regarding claim 14, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 12 rejection but do not specifically disclose further comprising a sensor, wherein the sensor is configured to collect a physiological parameter of the user, and the sensor comprises at least one of a blood pressure sensor and a pulse sensor.
However Kobayashi, in the same field of endeavor, teaches further comprising a sensor (Fig. 1, 16), wherein the sensor is configured to collect a physiological parameter of the user, and the sensor comprises at least one of a blood pressure sensor and a pulse sensor ([0118], “the pulse wave sensor 61 for the transmitted light is attached to the earlobe of the user to thereby detect the pulse wave of the user. Further, unlike the embodiment described above, a variation in the blood pressure can also be detected”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall, Amitai and Kobayashi with the further comprising a sensor, wherein the sensor is configured to collect a physiological parameter of the user, and the sensor comprises at least one of a blood pressure sensor and a pulse sensor as taught by Kobayashi, for the purpose of detecting biological information to improve user convenience ([0114]).
Regarding claim 15, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 14 rejection but do not specifically disclose wherein the controller is further configured to: determine whether or not the user is in an abnormal 
However Kobayashi, in the same field of endeavor, teaches wherein the controller is further configured to: determine whether or not the user is in an abnormal state based on the physiological parameter; generate the control signal in a case where the user is in the abnormal state; and provide the prompt information based on the control signal ([0090], “Therefore, in the head-mount type display device 100 according to the first embodiment, since the control of the display image is performed in accordance with the individual difference between the users based on the malfunction of the automatic nervous system detected in the individual user, convenience of the user can be enhanced”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and  further in view of Wall, Amitai and Kobayashi with the wherein the controller is further configured to: determine whether or not the user is in an abnormal state based on the physiological parameter; generate the control signal in a case where the user is in the abnormal state; and provide the prompt information based on the control signal as taught by Kobayashi, for the purpose of detecting biological information to improve user convenience ([0114]).
Regarding claim 17, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 12 rejection but do not specifically disclose further comprising a positioning device, wherein the positioning device is configured to acquire position information of the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall, Amitai and Kobayashi with the further comprising a positioning device, wherein the positioning device is configured to acquire position information of the user as taught by Amitai, for the purpose of improving the user experience ([0038]).
Regarding claim 19, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 12 rejection but do not specifically disclose further comprising an image rendering device, wherein the image rendering device is configured to render image corresponding to the prompt information in response to the control signal, and the micro display is configured to emit light containing the prompt information.
However Kobayashi, in the same field of endeavor, teaches further comprising an image rendering device ([0065], “The display control section 190 generates control signals for controlling the right display drive section 22 and the left display drive section 24”), wherein the image rendering device is configured to render image corresponding to the prompt information in response to the control signal, and the micro display is configured to emit light containing the prompt information ([0114], “In the head-mount type display device 100c according to this modified example, the caution message MS1 and the warning message MS2 are displayed on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and  further in view of Wall, Amitai and Kobayashi with the further comprising an image rendering device, wherein the image rendering device is configured to render image corresponding to the prompt information in response to the control signal, and the micro display is configured to emit light containing the prompt information as taught by Kobayashi, for the purpose of improving the user experience ([0114]).
Regarding claim 21, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 12 rejection but do not specifically disclose an information prompt method for the augmented reality system, comprising: emitting the infrared light to the eye; determining whether or not the user, which is related to the augmented reality system, is in the fatigue state based on the intensity of the reflected infrared light which is returned from the eye; generating the control signal in the case where it is determined that the user is in the fatigue state; and providing the prompt information based on the control signal.
However Kobayashi, in the same field of endeavor, teaches an information prompt method for the augmented reality system ([0081], “FIG. 7 is an explanatory diagram showing a flow of a display control process. The display control process is a process for displaying a predetermined message on the image display section”), comprising: emitting the infrared light to the eye ([0134], “the state of the redness of the eyes of the user can also be identified by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi with the an information prompt method for the augmented reality system, comprising: emitting the infrared light to the eye; determining whether or not the user, which is related to the augmented reality system, is in the fatigue state based on the intensity of the reflected infrared light which is returned from the eye; generating the control signal in the case where it is determined that the user is in the fatigue .

Claims 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 06138432, as evidenced by the machine translation) in view of Yokoyama (US 2013/0135722), further in view of Wall (US 2017/0242249), Amitai (US 2015/0138451), Kobayashi (US 2015/0002373) and Marggraff (US 2015/0220157).
Regarding claim 13, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 12 rejection but do not specifically disclose wherein the controller is configured to determine whether or not the user is in the fatigue state based on closure time or a closure frequency of an eyelid of the user.
However Marggraff, in the same field of endeavor, teaches wherein the controller is configured to determine whether or not the user is in the fatigue state ([0004], “The present invention … for monitoring fatigue”) based on closure time or a closure frequency of an eyelid of the user ([0048], “The flicker frequency may be adjusted to maximize the efficient measurement of the number of eye blinks per unit time (e.g. about ten to about twenty eye blinks per minute), the duration of each eye blink (e.g. about 200 milliseconds to about 300 milliseconds), and/or PERCLOS (i.e., the percentage of time that the eyelid is completely or partially closed), or to maximize efficiency of the system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall, Amitai and Kobayashi with the wherein the controller is configured to 
Regarding claim 16, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 12 rejection but do not specifically disclose further comprising an electric pulse generator and a surface electrode, wherein the electric pulse generator is configured to generate an electric pulse signal in response to the control signal and to transmit the electric pulse signal to the surface electrode.
However Marggraff, in the same field of endeavor, teaches further comprising an electric pulse generator and a surface electrode ([0062], “An electrode (not shown) may be provided that may produce relatively low power electrical stimuli”), wherein the electric pulse generator is configured to generate an electric pulse signal in response to the control signal and to transmit the electric pulse signal to the surface electrode ([0062], “the system 810 may include one or more feedback devices on the frame 812. These devices may provide feedback to the user, e.g., to alert and/or wake the user, when a predetermined condition is detected, e.g., a state of drowsiness or lack of consciousness”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall, Amitai and Kobayashi with the further comprising an electric pulse generator and a surface electrode, wherein the electric pulse generator is configured to generate an electric pulse signal in response to the control signal and to transmit the electric 
Regarding claim 18, Okamura in view of Yokoyama, further in view of Wall, Amitai and Kobayashi, teach as is set forth in claim 12 rejection but do not specifically disclose further comprising a voice generator and a communication device, wherein the voice generator is configured to play the prompt information in response to the control signal, and the communication device is configured to communicate with a preset contact person in response to the control signal.
However Marggraff, in the same field of endeavor, teaches further comprising a voice generator (Fig. 3, 862) and a communication device ([0060], “further comprising a voice generator and a communication device, wherein the voice generator is configured to play the prompt information in response to the control signal, and the communication device is configured to communicate with a preset contact person in response to the control signal”), wherein the voice generator is configured to play the prompt information in response to the control signal, and the communication device is configured to communicate with a preset contact person in response to the control signal ([0063], “one or more feedback devices may be provided separate from the frame 812, but located in a manner capable of providing a feedback response to the user. For example, audio, visual, tactile (e.g., vibrating seat), or olfactory emitters may be provided in the proximity of the user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the augmented reality device of Okamura in view of Yokoyama and further in view of Wall, Amitai and Kobayashi with the further comprising a voice generator and . 

Allowable Subject Matter
Claims 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically with respect to claim 4, none of the prior art either alone or in combination disclose or suggest wherein the infrared light which is emitted by the infrared light emitter comprises a first infrared light portion in the first polarization state and a second infrared light portion in the second polarization state; the polarization beam splitter is further configured to transmit the first infrared light portion in the first polarization state, and to reflect the second infrared light portion in the second polarization state; the first infrared light portion, which is transmitted by the polarization beam splitter, is configured to pass through the first phase retarder, to be reflected by the first concave mirror, and to pass through the first phase retarder again, wherein the first infrared light portion is converted from the first polarization 
Specifically with respect to claim 5, none of the prior art either alone or in combination disclose or suggest wherein the optical waveguide element is further configured to transmit the reflected infrared light which is reflected by the eye to the polarization beam splitter via the semi-reflective semi-transmissive surface array, the reflected infrared light comprises a first reflected light portion in the second polarization state and a second reflected light portion in the first polarization state; the polarization beam splitter is further configured to reflect the first reflected light portion in the second polarization state, and to transmit the second reflected light portion in the first polarization state; the first reflected light portion, which is reflected by the polarization beam splitter and is in the second polarization state, is configured to pass 
Specifically with respect to claim 7, none of the prior art either alone or in combination disclose or suggest wherein the micro display, the infrared light emitter and the infrared light detector are provided at a second side, which is opposite to the first side, of the augmented reality element.
Specifically with respect to claim 8, none of the prior art either alone or in combination disclose or suggest wherein the augmented reality element further comprises a first infrared beam splitter; the micro display is provided at a second side, which is opposite to the first side, of the augmented reality element; both the infrared light emitter and the infrared light 
Specifically with respect to claim 9, none of the prior art either alone or in combination disclose or suggest wherein the augmented reality element further comprises a second infrared beam splitter; both the infrared light emitter and the infrared light detector are provided at a second side, which is opposite to the first side, of the augmented reality element; the micro display is provided at a second end of the third side of the augmented reality element, and the second end of the third side is closer to the second side; or, the micro display is provided at a second end of the fourth side of the augmented reality element, and the second end of the fourth side is closer to the second side and is opposite to a second end of the third side; and the second infrared beam splitter is configured to allow the infrared light, which is originated from the infrared light emitter, to be transmitted and be incident onto the polarization beam splitter, and to reflect the light emitted by the micro display to the polarization beam splitter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        8 March 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872